a e 2:18-cV-09384-DSF-AS Document 17 Filed 11/14/18 Page 1 of 3 Page |D #:55

Name anda dress:

Scott Edelsberg
19495 Biscayne Blvd. Suite 607
Aventura, FL 33180

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Nelson Soto, individually and on behalf of all others similarly

 

. CASE NUMBER
situated,
Plaimiff(s), 2:18-¢v-09334
v-
More Naturally, Inc. dib/a More Hair Natura]ly, a California APPLICATION OF NON'RESIDENT ATTORNEY
corporation, TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

 

INSTRUCTION§ FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section 11, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNA TURES ARE NOTACCEP'IED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing ( issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original inlc signature together with any attachment(s), to a single Portahle Document Format (PDF))‘ile.

(2) Have the designated Local Counsel_file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
=> Applications/Ex Farte Applications/Motions/Petitions/Reqaests => Appear Pro Hac Vice (G-64) "), attach a Proposed Order ( using
Fonn G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing ( using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will he grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPeq‘ect format must be entailed to the generic chambers email address L.R. 5-4.4.2.

CI‘I - INF N
Scott A. Edelsberg
Applicant's Name (Last Name, First Name dr Middle Initial) check here if federal government attorney EI
Edelsberg Law, PA
Firm/Agency Name
19495 Biscayne Blvd 305-975~3320
#507 Telephone Number Fax Number
Street Address

Aventura, FL 33180 scott@edelsberglaw.com
City, State, Zip Code E-mailAddress

 

 

 

 

 

 

 

I have been retained to represent the following parties:
Nelson Soto |:| Plainti@"(s) [:| Defendant(s) [:| Other:
|:[ Plaint:_'j‘(s) |:] Defendant(s) [:| Other:

 

____

 

 

Name(s) of Pariy(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information

Name of Cour__t Date of Admission Active Member in Good Standingf. fit notl ngg._se gplain!

 

 

Florida State Court 10ll l 9/ 2012 Yes
Southern District of Florida 5/5/2016 Yes
Middle District cf Florida 5/5/2016 Yes

 

 

G-64 (07!18) APPLICAT|ON OF NON-RESIDENT A'I'I`ORNEY TO APPEAR lN A SPECIF]C CASE PRO HAC VICE Page 1 of 3

Case 2:18-cV-09384-DSF-AS Document 17 Filed 11/14/18 Page 2 of 3 Page |D #:56

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

Case Numl)er Title ofAction Date opr__plication Granted [ Denied?
2:16-cv-03791 Evans v. DSW, Inc. 3/13/18 Granted

 

 

 

 

 

If any pro hac vice applications submitted within the past three {3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [!§] Yes [:| No
Ifyes, was the applicant's CM/ECF User account associated with the e-mail address provided above? m Yes |Z| No

edelsberg@kolawyers.com
Previous E-mail Used (ifapplicable)

 

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case. Pursuant to Local Rule 5~3.2.3, registering as a CM/ECF User is deemed consent, for purposes of Fea'. R. Civ.
P. 5(b)(2)(E), to electronic service of documents through the CM/ECF System. You have the right to withhold or revoke your consent to
electronic service at any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-DS. available from
the Court's website). l_'f the Court receives an Electronic Service Exemption Form from you, you will no longer receive notice by e-mail when
Court orders or other documents are filed in cases in which you are counsel of record; instead, copies of such documents will be sent to you
through the mail

SECTION ll - CERTIFICATION

I declare under penalty of perjury that:

(l) All of the above information is true and correct.

(2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) I am not currently suspended from and have never been disbarred from practice in any court.

(4) I arn familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Proceclure,
and the I-`ederal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
RlJ.le 83-2.1.3.4.

 

Dated 11/8/2018 Scott Edelsberg
Applicant's Name ( please type or print)

m.,_,-/

Applicant's Signature

 

 

 

 

G-64 (07/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPEC]FIC CASE PRO HAC' VICE Page 2 of 3

Case 2:18-cV-09384-DSF-AS Document 17 Filed 11/14/18 Page 3 of 3 Page |D #:57

 

SECTION III - DESIGNATION OF I.OCAL COUNSEL

 

 

Designee's Name (Last Name, First Name ci- Middle Initial)

 

Firm/Agency Name

 

 

Telephone Numher Fax Number

 

S treat Address

 

E-mail Address

 

City, State, Zip Cod'e

 

Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office i.n the
Central District of California for the practice of law.

Dated

 

 

Designee's Name ( please type orprint)

 

Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE {A’I'I`ACH ADDITIONAL PAGES IF NECESSARI l

 

 

 

 

 

 

G-64 (07/18) A.PPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR lN A SPECIF[C CASE PRO HAC VICE Page 3 of 3

